IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs November 20, 2008

                  STATE OF TENNESSEE v. DAVID A. FERRELL

                   Direct Appeal from the Circuit Court for Warren County
                    Nos. M-10896, M-11032     Larry B. Stanley, Jr., Judge



                     No. M2007-01306-CCA-R3-CD - Filed August 7, 2009


The pro se defendant, David A. Ferrell, was convicted of failure to display a license, violation of the
seatbelt law, and two violations of the vehicle registration law. The convictions arose from two
indictments separated by five months. He was sentenced to thirty days in the county jail for his first
violation of the registration law and for failure to display a license and to twenty days for his second
violation of the registration law. Additionally, a $20.00 fine was imposed for his seatbelt law
violation. His sentences were ordered to run consecutively. On appeal, he argues that the trial court
did not have jurisdiction over his cases. After careful review, we affirm the judgments from the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID H. WELLES and
NORMA MCGEE OGLE , JJ., joined.

David A. Ferrell, Spencer, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; and Lisa
Zavogiannis, District Attorney General, for the appellee, State of Tennessee.

                                              OPINION

       This case arises from two traffic stops of the defendant; one by the McMinnville Police
Department and one by the Tennessee Highway Patrol. On August 10, 2006, an officer with the
McMinnville Police Department stopped the defendant after observing him operating a blue
Mercedes with a license tag registered to a Chevrolet. The officer, who had prior knowledge that
the defendant swapped license plates on his vehicles, stopped the vehicle when the defendant
attempted to exit a parking lot and enter the street.

        The officer informed the defendant that his registration did not match his vehicle and asked
for his driver’s license and proof of insurance. The defendant told him that he did not have to
provide anything to him because he was not a State Trooper and declined to produce a driver’s
license. The officer charged him with the offenses of driving a vehicle that was not properly
registered and failure to display a license. The officer said that he later researched the defendant’s
license information and that it showed he had a valid license with no prior negative history.

       The second incident giving rise to this appeal occurred on November 25, 2006, when the
defendant was stopped by a Tennessee Highway Patrolman for failing to wear a seatbelt and for
driving an improperly registered vehicle.

       The convictions were consolidated for this appeal.

                                              Analysis

       On appeal, the defendant argues that the trial court did not have jurisdiction over his cases
and that he is not subject to the enforcement of traffic laws by local law enforcement authorities.

        The defendant had a preliminary hearing in General Sessions court, probable cause was
determined in each case, and the matters were bound over to the grand jury. The grand jury returned
an indictment in each case conferring jurisdiction of the defendant’s cases to the Warren County
Circuit Court. See T.C.A. §§ 16-10-102 and 40-1-108 (2006). Thus, the Warren County Circuit
Court had jurisdiction for the underlying cases. This issue is without merit.

        The defendant also contends that he is not subject to the jurisdiction of any court except the
Tennessee Supreme Court. This claim is similar to one raised in State v. Keller, 813 S.W.2d 146
(Tenn. Crim. App. 1991), and State v. Goodson, 77 S.W.3d 240 (Tenn. Crim. App. 2001). This
court, in Keller, recited the history of the Tennessee Constitution and how the Constitution vested
the judicial power in the supreme court and in such inferior courts as the legislature shall ordain and
establish.

       The first Constitution of Tennessee was adopted February 6, 1796[,] and took effect
       on June 1, 1796, the date Tennessee was admitted to the Union. The second
       Constitution was adopted in 1834[,] and took effect on March 27, 1835[,] and is
       generally known as the Constitution of 1834. Our current Constitution of 1870 was
       adopted February 23, 1870[,] and became effective May 5, 1870. Compilers Notes
       to the Preamble and Declaration of Rights of the Constitution of the State of Tennessee.

       Article VI, Section 1 of the Tennessee Constitution provides:

       The judicial power of this State shall be vested in one Supreme Court and in such
       Circuit, Chancery and other inferior Courts as the Legislature shall from time to time,
       ordain and establish; in the Judges thereof, and in Justices of the Peace. The
       Legislature may also vest such jurisdiction in Corporation Courts as may be deemed
       necessary. Courts to be holden by Justices of the Peace may also be established.


                                                 -2-
        In addition to the power to “ordain and establish” courts, the legislature also has the
        constitutional power to change the jurisdiction of the courts. Article VI, § 8,
        Tennessee Constitution. Moore v. Love, 171 Tenn. 682, 107 S.W.2d 982, 985
        (1937). This grant of power to the legislature includes the power to determine how
        many and what kinds of courts are required for the administration of justice and
        includes the power to fix the limits of each court’s jurisdiction. The power granted
        to the legislature by Article VI, § I, includes the power to “create courts of general,
        special or limited jurisdiction within a particular county or locality.” State ex rel.
        Ward v. Murrell, 169 Tenn. 688, 90 S.W.2d 945, 946 (1936), citing numerous cases.

        Pursuant to that grant of power, the legislature has expressly conferred “exclusive
        original jurisdiction of all crimes and misdemeanors, either at common law or by
        statute” upon the circuit courts, unless otherwise expressly provided by the
        legislature. T.C.A. § 16-10-102. Like the circuit courts, the jurisdiction of this Court
        is derived from the grant of power to this Court by the legislature. This Court’s
        jurisdiction extends to the review of, among other things, final judgments of trial
        courts in criminal cases, both felonies and misdemeanors. T.C.A. § 16-5-108(a)(1).

State v. Keller, 813 S.W.2d at 147-48.

        The defendant was convicted of two counts of violation of the state vehicle registration law,
which is forbidden by Tennessee Code Annotated section 55-3-102; violation of the seatbelt law,
forbidden by Tennessee Code Annotated section 55-9-603; and failure to display a driver’s license,
forbidden by Tennessee Code Annotated section 55-50-351. Thus, it is clear that the Warren County
Circuit Court had jurisdiction to hear and decide the defendant’s case based upon his commission
of “crimes and misdemeanors” and that this Court has the jurisdiction to hear this appeal. “The
contention otherwise is without merit.” Keller, 813 S.W.2d at 148.

         The defendant also contends that he has a constitutional right to travel and that the State and
the McMinnville Police officers who stopped him from driving impermissibly interfered with that
right by requiring that his vehicle be registered, that he be licensed, and that he wear a seatbelt. This
court in State v. Booher, 978 S.W.2d 953, 956 (Tenn. Crim. App. 1997), held that the state
legislature may properly enact reasonable regulations requiring licensing and registration of motor
vehicles as it furthers the interests of public safety and welfare pursuant to its police power. It is well
settled that “the ability to drive a motor vehicle on a public highway is not a fundamental right.
Instead, it is a revocable privilege that is granted upon compliance with statutory licensing
procedures.” Id. Here, the defendant has not proffered any rationale for this Court to depart from
its prior precedent and is, therefore, not entitled to any relief.




                                                   -3-
         Based on the foregoing and the record as a whole, we affirm the judgments from the trial
court.




                                                     ___________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -4-